DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 20, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received April 20, 2020 are acceptable for examination purposes.
Specification
The specification received April 20, 2020 has been reviewed for examination purposes.
The use of the term Kevlar, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 contains the trademark/trade name KEVLAR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of insulator material and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP 2019/018782A).
As to claim 1, Arai teaches of a system for preventing short circuit of a battery during collision (abstract), the system comprising:
a metallic structure 24/26 coupled to a portion of a vehicle;
a battery 12, located proximate to the metallic structure 24/26 and having a positive terminal 1204;
an insulator 30 coupled to the metallic structure 24/26 such that it is located between the metallic structure 24/26 and the positive terminal 1204 of the battery 12 and configured to resist contact between the metallic structure 24/26 and the positive terminal 1204 in response to collision of the vehicle (Figs. 1-8).
As to claim 2, fasteners 34 are fastened to the metallic structure 24/26, extending through the insulator 30 and at least a portion of the metallic structure 24/26 (Figs. 3 and 6-8).
As to claim 3,  the metallic structure 24/26 is a vehicle pillar (Fig. 2).
As to claim 9, the insulator material can be any insulating material such as rubber (para. [0013]).
As to claim 10, the insulator 30 is formed of predetermined shape and includes openings therein for fasteners to be passed through.  The manner by which the openings are formed is a product-by-process limitation.  As the claimed structure is disclosed by Arai, the prior art still anticipates the insulator of claim 10.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
As to claim 11, Arai teaches of a system for preventing short circuit of a battery during collision (abstract), the system comprising:
a pillar 24/26 coupled a vehicle;
a battery 12, located proximate to the pillar 24/26 and having a positive terminal 1204;
an insulator 30 coupled to the pillar 24/26 such that it is located between the pillar 24/26 and the positive terminal 1204 of the battery 12 and configured to resist contact between the pillar 24/26 and the positive terminal 1204 in response to collision of the vehicle (Figs. 1-8).
As to claim 12, fasteners 34 are fastened to the pillar 24/26, extending through the insulator 30 and at least a portion of the pillar 24/26 (Figs. 3 and 6-8).
As to claim 18, the insulator material can be any insulating material such as rubber (para. [0013]).
As to claim 19, the insulator 30 is formed of predetermined shape and includes openings therein for fasteners to be passed through.  The manner by which the openings are formed is a product-by-process limitation.  As the claimed structure is disclosed by Arai, the prior art still anticipates the insulator of claim 10.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2019-018782A) as applied to claims 1 and 11 above, and further in view of Kameyama (U.S. Patent Application No. 2019/0379017).
Given the narrower interpretation of the cargo compartment being a conventional compartment or trunk located at the rear of a vehicle, these features are not held to be obvious over Arai.
Notably, while the battery of Arai is disposed in the “front” of the vehicle, relocating vehicle batteries to other areas of the vehicle including the rear cargo compartment of a vehicle were well within the skill of the ordinary worker in the art, constituting, at least a rearrangement of parts in the vehicle.  Kameyama discloses a battery pack having a terminal protected from the vehicle framing is located in the rear cargo area of the vehicle (Fig. 1).  Placement of the battery at the rear of the vehicle improves battery safety from forward collision impact (para. [0004]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the placement of the protected battery of Arai such that the battery is relocate to the rear cargo compartment of the vehicle as taught by Kameyama since it would have improved battery safety from forward collision impact while still including the terminal protection features to prevent short circuiting from other collisions.  
Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5 (and claims 6-7, dependent upon claim 5), none of the cited prior art of record alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 5 wherein the insulator includes first and second layers having first and second blends of PET and PP as recited therein. 
Arai teaches of a similar invention as the instant invention however the insulating material of Arai is generally disclosed an insulating material such as rubber.  Neither Arai nor the remaining cited prior art of record reasonably teach, suggest or render obvious the insulator being first and second layers each of a blend of PET and PP as specifically recited in claim 5.
With respect to claim 8, none of the cited prior art of record alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 8 wherein the insulator includes a first portion, second portion and a bend portion between the first and second portions and the insulator is configured to be coupled to the metallic structure such that the first portion contacts a first surface of the metallic structure that faces towards a front of the vehicle and the second portion contacts a second surface of the metallic structure that faces towards a side of the vehicle.
Arai teaches of a similar invention as the instant invention however the insulator of Arai, having a bend portion between first and second portions (Fig. 4) and the insulator is coupled to the metallic structure and portions of the insulator only face the front and rear of the vehicle.  The insulator of Arai is not coupled to a first surface of the metallic structure that faces towards a front of the vehicle and a second surface of the metallic structure that faces towards a side of the vehicle.
With respect to claim 14 (and claims 15-16, dependent upon claim 14), none of the cited prior art of record alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 14 wherein the insulator includes first and second layers having first and second blends of PET and PP as recited therein. 
Arai teaches of a similar invention as the instant invention however the insulating material of Arai is generally disclosed an insulating material such as rubber.  Neither Arai nor the remaining cited prior art of record reasonably teach, suggest or render obvious the insulator being first and second layers each of a blend of PET and PP as specifically recited in claim 14.
With respect to claim 17, none of the cited prior art of record alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 17 wherein the insulator includes a first portion, second portion and a bend portion between the first and second portions and the insulator is configured to be coupled to the pillar such that the first portion contacts a first surface of the pillar that faces towards a front of the vehicle and the second portion contacts a second surface of the pillar that faces towards a side of the vehicle.
Arai teaches of a similar invention as the instant invention however the insulator of Arai, while having a bend portion between first and second portions (Fig. 4) and the insulator is coupled to the pillar and portions of the insulator only face the front and rear of the vehicle. The insulator of Arai is not coupled to a first surface of the pillar that faces towards a front of the vehicle and a second surface of the pillar that faces towards a side of the vehicle.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record alone or in combination are held to reasonably teach, suggest or render obvious the system of claim 20 including the pillar, battery proximate to the pillar, the battery having a positive terminal and insulator coupled to the pillar such that it is located between the positive terminal of the battery and configured to resist contact between the pillar and the positive terminal of the battery in response to a collision of the vehicle, and wherein the insulator includes first and second layers having first and second blends of PET and PP as recited therein. 
Arai teaches of a similar invention as the instant invention however the insulating material of Arai is generally disclosed an insulating material such as rubber.  Neither Arai nor the remaining cited prior art of record reasonably teach, suggest or render obvious the insulator being first and second layers each of a blend of PET and PP as specifically recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2013-008524A discloses a battery module with a terminal protecting structure.  JP 2013-026111A discloses a battery module with a terminal protecting structure provided in the rear cargo compartment of a vehicle.  U.S. Patent Application No. 2015/0273996 discloses a battery protection structure located at the rear of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        G